Title: From George Washington to John Gill, 6 October 1777
From: Washington, George
To: Gill, John



Sir
Camp at Pawlins Mill [Pa.] 6th Octobr 1777

Lieut: Dongan has waited upon me to know in what manner you can best employ the Militia of Bucks. I think at present you cannot do better than to post them upon the different Roads leading to Philada beginning at the Bristol Road and extending across the Country to the Westward. The Guards should fall down as near philada as they possibly can and pay particular attention to stopping all persons from going in with marketting. If any are taken coming out of the town from whom any particular information is obtained, let the Officer who receives the information report it to me. If any persons leave the Country and go in to the Enemy their Horses and Cattle should be immediately secured for the public & sent to this Army, leaving their Milch Cows and a horse or two to draw wood &ca for support of their families. I am Sir Yr most obt Servt.
